Case 1:20-cv-01442-LJV-MJR Document 1-1 Filed 10/06/20 Page 1 of 2




                       EXHIBIT A
   Case 1:20-cv-01442-LJV-MJR Document 1-1 Filed 10/06/20 Page 2 of 2




                  Index Pursuant to Local Rule 81(a)(3)(A)


         1.   Summons and Complaint, filed on 5/28/2020

         2.   Affidavit of Service, filed on 6/19/2020

         3.   Affidavit of Service, filed on 6/19/2020

         4.   Affidavit of Service, filed on 6/19/2020

         5.   Affidavit of Service, filed on 6/19/2020

         6.   Affidavit of Service, filed on 6/29/2020

         7.   Answer of Lowe’s Home Centers, LLC, filed on 7/17/2020

         8.   Affidavit of Service, filed on 7/24/2020




27934877.v1
